Citation Nr: 1013797	
Decision Date: 04/12/10    Archive Date: 04/29/10

DOCKET NO.  09-06 819	)	DATE
	)
	)


THE ISSUE

Whether there was clear and unmistakable error (CUE) in an 
October 27, 2006, Board of Veterans' Appeals (Board) decision 
which denied a claim of service connection for a mental 
disorder characterized by paranoia.


REPRESENTATION

Moving party represented by:  William A. L'Esperance, 
Attorney at Law


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel




INTRODUCTION

The Veteran had active service from August 1952 to August 
1954.

The moving party (the Veteran) filed a statement which has 
been accepted as a motion to revise or reverse, on the basis 
of CUE, an October 27, 2006, Board decision which denied a 
claim of service connection for a mental disorder 
characterized by paranoia.  See 38 U.S.C.A. §§ 5109A, 7111 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 20.1400, 20.1403 
(2009).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The October 27, 2006 Board decision, denying the Veteran's 
claim of service connection for a mental disorder 
characterized by paranoia, was adequately supported by the 
evidence then of record, and was not undebatably erroneous; 
the record does not demonstrate that the correct facts, as 
they were known in October 2006, were not before the Board in 
October 2006, or that the Board incorrectly applied statutory 
or regulatory provisions extant at that time, such that the 
outcome of the claim would have been manifestly different but 
for the error.  


CONCLUSION OF LAW

An October 27, 2006, Board decision which denied the 
Veteran's claim of service connection for a mental disorder 
characterized by paranoia was not clearly and unmistakably 
erroneous.  38 U.S.C.A. §  7111 (West 2002 & Supp. 2009); 38 
C.F.R. 20.1400, 20.1403, 20.1404 (2009).




REASONS AND BASES FOR FINDING AND CONCLUSION

As an initial matter, the Board notes that the VCAA and its 
implementing regulations, codified in part at 38 C.F.R. § 
3.159, are not applicable to CUE claims.  See Simmons v. 
Principi, 17 Vet. App. 104, 109 (2003); Parker v. Principi, 
15 Vet. App. 407, 412 (2002); Livesay v. Principi, 15 Vet. 
App. 165 (2001); VAOPGCPREC 12-2001 at para. 7 (July 6, 2001) 
(holding that VA does not have "a duty to develop" in CUE 
claims because "there is nothing further that could be 
developed").  As noted in Livesay, CUE claims are not 
conventional appeals but instead are requests for revision of 
previous decisions.  Claims based on CUE are fundamentally 
different from any other kind of action in the VA 
adjudicative process.  A litigant alleging CUE is not 
pursuing a claim for benefits but is instead collaterally 
attacking a final decision.  Livesay, 15 Vet. App. at 178-
179.  Moreover, a litigant alleging CUE has the burden of 
establishing such error on the basis of the evidence of 
record at the time of the challenged decision.  Id.

Background

The Veteran filed his original claim of service connection 
for a mental disorder characterized by paranoia on a VA 
Form 21-4138 which was date-stamped as received by the RO on 
July 11, 2002.  In a rating decision dated on July 3, 2003, 
and issued to the Veteran and his service representative on 
July 10, 2003, the RO denied the Veteran's claim of service 
connection for a mental disorder characterized by paranoia.  
In statements on a VA Form 9 dated on July 22, 2003, and 
date-stamped as received by the RO on August 4, 2003, the 
Veteran expressed disagreement with the denial of this claim.  
The RO accepted this VA Form 9 as the Veteran's notice of 
disagreement.  The Veteran perfected a timely appeal when he 
submitted a signed VA Form 9 dated on January 5, 2004, and 
date-stamped as received by the RO on January 6, 2004.  He 
appeared for a Travel Board hearing at the RO on 
September 13, 2004.  

In a decision dated on December 13, 2004, the Board remanded 
the Veteran's claim of service connection for a mental 
disorder characterized by paranoia to the RO via the Appeals 
Management Center (AMC) in Washington, DC, for additional 
development.  In a Supplemental Statement of the Case mailed 
on February 27, 2006, the RO confirmed and continued the 
denial of service connection for a condition characterized by 
paranoia.  The Veteran's service representative submitted a 
signed VA Form 646 which was dated on March 2, 2006.  The 
Veteran's service representative also submitted an Appellate 
Brief dated on September 15, 2006, which contained argument 
concerning the Veteran's service connection claim for a 
mental disorder characterized by paranoia.

In a decision with a dated stamped on its face of October 27, 
2006, the Board noted that, although the Veteran's service 
treatment records likely were lost in a July 1973 fire at the 
National Personnel Records Center in St. Louis, Missouri 
(NPRC), a copy of the Veteran's separation physical 
examination in August 1954 was of record.  The Board reviewed 
this service treatment record and noted that, at the time of 
the Veteran's separation from active service, no psychiatric 
disorder was noted on clinical evaluation.  The in-service 
examiner also had reported that the Veteran had no severe 
illness or injuries and no surgery during his active service.  
The Board also reviewed the testimony taken at a Travel Board 
hearing in September 2004.  

The Board found that the Veteran first had been diagnosed as 
having paranoid schizophrenia by a private physician 
(identified as Dr. S.) in August 1969, 15 years after his 
service separation.  The Board noted that a November 1981 
history provided by Dr. S.'s office indicated that the 
Veteran was diagnosed as having paranoid schizophrenia after 
being followed for nearly 4 years by this physician.  The 
Board also found that the Veteran had been diagnosed as 
having chronic paranoid schizophrenia following VA outpatient 
treatment in October 2002.  

Also discussed by the Board in the October 2006 decision was 
a July 2003 letter in which Dr. "B.W." stated that the 
Veteran required 100 milligrams (mg) of Mellaril 4 times a 
day and that paranoia which required that much medicine often 
began in the teenage years, and rarely began when someone was 
in their late 30s, as the Veteran had been when he first was 
diagnosed as having paranoia in 1969.  Dr. B.W. also opined 
that the Veteran's reported medical history was consistent 
with his assertion that his paranoia had begun during active 
service.  

In that October 2006 decision, the Board also reviewed a 
February 2005 VA psychiatric examination and an October 2005 
addendum to this examination.  The VA examiner stated in 
February 2005 that the Veteran's claims file was available 
for review but she did not state that she had reviewed the 
file.  Following mental status examination of the Veteran, 
the VA examiner concluded in February 2005 that, based on the 
history reported by the Veteran, it was as likely as not that 
the Veteran's diagnosed paranoid schizophrenia had begun in 
active service.  In her October 2005 addendum, the VA 
examiner stated that, after finally reviewing the Veteran's 
claims file, it was impossible to say without resorting to 
mere speculation whether the Veteran's paranoid schizophrenia 
actually started in service without additional documentation 
and records.  

The Board concluded in the October 2006 decision that, after 
reviewing all of the evidence of record, although there was a 
diagnosis of a current mental disorder (paranoid 
schizophrenia), the private examiner's July 2003 opinion and 
the VA examiner's October 2005 addendum were too speculative 
to be afforded probative value.  Finding that Because the 
only competent and probative medical evidence consisted of 
the Veteran's separation physical examination which showed no 
mental disorders at his discharge from service, and because 
there was no competent evidence, to include lay testimony, 
establishing a continuity of symptomatology since service, 
the Board determined that the preponderance of the evidence 
was against the Veteran's claim of service connection for a 
mental disorder characterized by paranoia and denied the 
appeal.  

Law and analysis

Motions for review of prior Board decisions on the grounds of 
CUE are adjudicated pursuant to the Board's Rules of Practice 
codified at 38 C.F.R. §§ 20.1400-1411 (2008).  Pursuant to 38 
C.F.R. § 20.1404(a), the motion alleging CUE in a prior Board 
decision must be in writing, and must be signed by the moving 
party or that party's representative.  The motion must 
include the name of the veteran; the name of the moving party 
if other than the veteran; the applicable VA file number; and 
the date of the Board decision to which the motion relates.  
If the applicable decision involved more than one issue on 
appeal, the motion must identify the specific issue, or 
issues, to which the motion pertains.  Motions which fail to 
comply with the requirements set forth in this paragraph 
shall be dismissed without prejudice to refiling under this 
subpart.

In this case, the July 2008 motion filed by the Veteran's 
attorney arguably satisfies the filing and pleading 
requirements set forth in 38 C.F.R. § 20.1404 for a motion 
for revision of a decision based on clear and unmistakable 
error.  See Canady v. Nicholson, 20 Vet. App. 393, 402-03 
(2006).  

A prior Board decision is final and binding, but is 
reversible, if there is CUE.  38 U.S.C.A. § 7111.  A decision 
of the Board that revises a prior Board decision on the 
grounds of CUE has the same effect as if the decision had 
been made on the date of the prior decision.  38 U.S.C.A. § 
7111; 38 C.F.R. § 20.1406.

The Board's Rules of Practice, including 38 C.F.R. § 20.1403, 
define CUE as:

(a)  General.  Clear and unmistakable 
error is a very specific and rare kind of 
error.  It is the kind of error, of fact 
or of law, that when called to the 
attention of later reviewers compels the 
conclusion, to which reasonable minds 
could not differ, that the result would 
have been manifestly different but for 
the error.  Generally, either the correct 
facts, as they were known at the time, 
were not before the Board, or the 
statutory and regulatory provisions 
extant at the time were incorrectly 
applied.

(b)  Record to be reviewed.  (1) General.  
Review for clear and unmistakable error 
in a prior Board decision must be based 
on the record and the law that existed 
when that decision was made.  

(c)  Errors that constitute clear and 
unmistakable error.  To warrant revision 
of a Board decision on the grounds of 
clear and unmistakable error, there must 
have been an error in the Board's 
adjudication of the appeal which, had it 
not been made, would have manifestly 
changed the outcome when it was made.  If 
it is not absolutely clear that a 
different result would have ensued, the 
error complained of cannot be clear and 
unmistakable.

(d) Examples of situations that are not 
clear and unmistakable error.  (1) 
Changed diagnosis.  A new medical 
diagnosis that "corrects" an earlier 
diagnosis considered in a Board decision.  
(2) Duty to assist.  The Secretary's 
failure to fulfill the duty to assist.  
(3) Evaluation of evidence.  A 
disagreement as to how the facts were 
weighed or evaluated.

(e)  Change in interpretation.  Clear and 
unmistakable error does not include the 
otherwise correct application of a 
statute or regulation where, subsequent 
to the Board decision challenged, there 
has been a change in the interpretation 
of the statute or regulation.

The U.S. Court of Appeals for Veterans Claims (Veterans 
Court) has consistently stressed the rigorous nature of the 
concept of CUE.  "Clear and unmistakable error is an 
administrative failure to apply the correct statutory and 
regulatory provisions to the correct and relevant facts: it 
is not mere misinterpretation of facts."  Oppenheimer v. 
Derwinski, 1 Vet. App. 370, 372 (1991).  Clear and 
unmistakable errors "are errors that are undebatable, so 
that it can be said that reasonable minds could only conclude 
that the original decision was fatally flawed at the time it 
was made."  Russell v. Principi, 3 Vet. App. 310, 313-14.  
"It must always be remembered that CUE is a very specific 
and rare kind of 'error.'" Fugo v. Brown, 6 Vet. App. 40, 43 
(1993).

The Veterans Court has propounded a three-prong test to 
determine whether clear and unmistakable error is present in 
a prior determination.

(1)  [E]ither the correct facts, as they 
were known at the time, were not before 
the adjudicator (i.e., more than a simple 
disagreement as to how the facts were 
weighed or evaluated) or the statutory or 
regulatory provisions extant at that time 
were incorrectly applied; (2) the error 
must be "undebatable" and of the sort 
"which, had it not been made, would have 
manifestly changed the outcome at the 
time it was made;" and (3) a 
determination that there was CUE must be 
based on the record and law that existed 
at the time of the prior adjudication in 
question.  

Damrel v. Brown, 6 Vet. App. 242, 245 (1994), quoting Russell 
v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc).  A 
determination that there was clear and unmistakable error 
must be based on the record and law that existed at the time 
of the prior adjudication in question, and not on subsequent 
determinations of record.  Damrel, 6 Vet. App. at 245.  

A mere difference of opinion in the outcome of the 
adjudication or a disagreement as to how facts were weighed 
and evaluated does not provide a basis upon which to find 
that VA committed administrative error during the 
adjudication process.  Luallen v. Brown, 8 Vet. App. 92, 96 
(1995).  The alleged error must be of fact or of law, and 
when called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  Thus, even where the premise of error is accepted, if 
it is not absolutely clear that a different result would have 
ensued, the error complained of cannot be clear and 
unmistakable error.  Allegations that previous adjudications 
had improperly weighed and evaluated the evidence also can 
never rise to the stringent definition of clear and 
unmistakable error.  Fugo, 6 Vet. App. at 43-44.

In the July 2008 motion, the Veteran raised three allegations 
of CUE.  First, that the Board had not afforded sufficient 
probative weight to "several independent medical conclusions 
that it is as likely as not that" a mental disorder 
characterized by paranoia was incurred in service.  Second, 
that he was entitled "to a greater duty to assist" because 
his service treatment records had been lost in the July 1973 
fire at NPRC.  Third, that the Board should have applied the 
benefit-of-the-doubt rule.  Several other arguments were 
advanced essentially disagreeing with how this appeal was 
treated at the RO; because none of these arguments are 
germane to the allegations of CUE in the Board's October 27, 
2006, decision, they are not addressed here.

The three allegations do not rise to the level of CUE.  That 
is, even if the Veteran were correct in his allegations, such 
would not be CUE.  

The first allegation of CUE-that the Board did not afford 
sufficient probative weight to several medical opinions in 
the claims file-does not rise to the level of CUE.  Because 
the Veteran essentially disagrees with how the Board weighed 
the probative value of medical opinions of record in its 
October 27, 2006, decision, this first allegation cannot be 
CUE and the motion as, far as this allegation, must be 
denied.  See Luallen v. Brown, 8 Vet. App. 92, 96 (1995).  

The second allegation of CUE-that the Veteran was entitled 
"to a greater duty to assist" because his service treatment 
records had been lost in the July 1973 fire at NPRC-also does 
not rise to the level of CUE.  The Board does not agree that 
VA breached its duty to assist but even if VA had breached 
its duty to assist, such breach is not CUE.  It is well 
settled that a breach of VA's duty to assist cannot form a 
basis for a CUE motion or claim because CUE cannot be based 
on evidence that was not part of the record at the time of 
the prior determination.  Caffrey v. Brown, 6 Vet. App. 377, 
382 (1994) (in the context of determining if CUE was present 
in an RO decision, VA's breach of duty to assist caused an 
incomplete record but not an incorrect record and thus cannot 
be CUE); Pierce v. Principi, 240 F.3d 1348 (Fed. Cir. 2001) 
(in the context of determining if CUE was present in a Board 
decision, VA's breach of duty to assist caused an incomplete 
record but not an incorrect record and thus cannot be CUE);  
Hayre v. West, 188 F.3d 1327, 1332-33 (Fed. Cir. 2000) 
(holding that a breach of the duty to assist is not an error 
of the sort contemplated in the CUE analysis);  Cook v. 
Principi, 318 F.3d 1334, 1346 (Fed. Cir. 2002) (a breach of 
the duty to assist cannot be CUE).  Hence, the motions, as 
far as this allegation, must be denied.  

The final allegation of CUE-that the Board had committed CUE 
in finding that the benefit-of-the-doubt rule was 
inapplicable in this appeal-again reflects a disagreement 
with how the Board evaluated the evidence of record in its 
October 27, 2006, and as such is not CUE.  See Fugo v. Brown, 
6 Vet. App. 40, 44 (1993) (the according of the benefit of 
the doubt is an "issue clearly within the "weighing and 
evaluation" realm").  As a disagreement as to how the 
evidence was weighed can never rise to the level of CUE, the 
motion, as far as this allegation, must be denied.  

Even though the Veteran has alleged errors that, even if 
true, could not be CUE, denial of the motion, rather than 
dismissal, is appropriate.  See Canady v. Nicholson, 20 Vet. 
App. 393, 402-03 (2006).  


ORDER

The motion for CUE in an October 27, 2006 Board decision, 
which denied the Veteran's claim of service connection for a 
mental disorder characterized by paranoia, is denied.



____________________________________________
JAMES G. REINHART
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs



